Citation Nr: 0301156	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  00-08 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to educational assistance benefits under 
Chapter 30, Title 38, United States Code, for courses 
pursued from August 19, 1999 to December 17, 1999.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel




INTRODUCTION

The veteran served on active duty from July 1990 to July 
1994.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision and a 
determination from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  


REMAND

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

In an April 26, 2002 letter to the veteran, the RO 
notified him of a scheduled hearing to be held on May 8, 
2002 at the Oakland, RO before a travel Member of the 
Board.  He failed to appear for the scheduled hearing.  

The veteran subsequently argued that he was not notified 
in a timely manner as to the time and date of his hearing, 
and thus was unable to attend.  This was construed as a 
request to reschedule.  

Good cause having been shown, the Board granted the 
request for a rescheduled hearing in August 2002.  38 
C.F.R. § 20.1304(b)(2) (2002).  

In August 2002 the Board remanded the case to the RO in 
order to reschedule the veteran for a hearing.  This has 
not been done and there is no indication that the veteran 
withdrew his request for a hearing before a travel Member 
of the Board.

The Board observes that additional due process 
requirements may be applied as a result of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The request for a hearing at the RO is such a matter.  See 
Chairman's Memorandum No. 01-01-01 (Jan. 29, 2001) noting 
one such action is where an appellant has requested a 
field hearing, either a Travel Board Hearing or a local 
Hearing Officer (Decision Review Officer) hearing.

It is a basic principle of veterans' law that the Board 
shall  decide an appeal only after affording the appellant 
an opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 
(West 1991 & Supp. 2002).

Accordingly, this case is REMANDED for the following 
action:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The appellant should be scheduled 
to appear at a hearing before a travel 
Member of the Board as soon as it may 
be feasible. Notice should be sent to 
the veteran, a copy of which should be 
associated with the claims file.

3.  The appellant should be asked to 
submit any other information, evidence, 
or argument that may be pertinent to 
the appeal at that time.

Thereafter, the case should be returned to the Board, if 
in order. The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).


